948 F.2d 1283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Silas TROWELL, Jr., Plaintiff-Appellant,v.LOCAL 1624 AFL-CIO;  Virginia International Terminals, Inc.;International Longshoreman's Association DistrictCounsel, All retired and active members,Defendants-Appellees.

No. 91-2535.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1991.Decided Nov. 25, 1991.As Amended Dec. 9, 1991.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-90-1102-N)
Silas Trowell, Jr., appellant pro se.
Charles S. Montagna, Rutter & Montagna, John Morgan Ryan, Thomas Michael Lucas, Vandeventer, Black, Meredith & Martin, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Silas Trowell, Jr. appeals from the district court's order denying relief under 42 U.S.C. §§ 1981 and 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny Trowell's motions for the appointment of counsel and affirm on the reasoning of the district court.*  Trowell v. Local 1624 AFL-CIO, CA-90-1102-N (E.D.Va. Apr. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Trowell's motions to amend his appeal, for a temporary restraining order or preliminary injunction, and for the production of documents